Citation Nr: 1445456	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-20 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for epididymitis (claimed as burning feeling in the testicles).	


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1981.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2013 decision, the Board denied the Veteran's claims of service connection for back disability and epididymitis.  The Veteran appealed that decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR).  In an August 2014 Order, the Court granted the motion, vacated the September 2013 Board decision as to the epididymitis issue, and remanded the case to the Board for further appellate review.  The Court dismissed the appeal as to the back issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2014 JMR found fault with the September 2013 Board decision noting, "there is no indication within the record that VA requested relevant VA treatment records from the Alexandria VAMC" and the September 2013 Board decision did not reference any such request.  As such, the Veteran and the Secretary agreed that a remand was necessary for compliance with the Board's June 2013 remand instruction, which requested "any relevant VA treatment records from the Alexandria VA Medical Center dated from July 2012 to the present or any other VA medical facility that may have treated the Veteran for any back condition with lumbago and chronic pain, as well as any testicle, and psychiatric disorders."

Although the September 2013 Board decision does state that "post-service treatment records from the Alexandria VA Medical Center (VAMC) dated from April 1999 to July 2012" were associated with the file, this appears to be a typographical error as the Virtual VA record contains treatment records from VAMC Alexandria printed in June 2013.  It is unclear whether the confusion stems from this error or if the parties to the August 2014 JMR were unable to access the additional records contained on the Virtual VA system (as opposed to the VBMS system).  As the records requested in the June 2013 remand were obtained and associated with the electronic record, the AMC complied with the June 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Nevertheless, more than a year has passed since the most recent record.  The Veteran has claimed ongoing VA treatment for his testicular pain and these recent records might establish that the Veteran had the claimed disability at some time during the pendency of that claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  As such, any additional VA treatment records should be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Alexandria VA Medical Center dated from June 2013 to the present or from any other VA medical facility identified by the Veteran that may have treated the Veteran for any testicle disorder and associate those documents either with the claims file.

2.  Ensure that all development complies with this remand and take any necessary remedial action.  After undertaking any other development deemed appropriate, readjudicate the claim in light of any additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

